DETAILED ACTION

Rejoinder
Claims 1-10, 13, and 15-22 are directed to an allowable product.  Since claim 23, previously withdrawn from consideration as a result of a restriction requirement, has the limitations that rendered the elected claims allowable, the claim is hereby rejoined and fully examined.  Claims 25-26 do not require all the limitations of an allowable product claim (The limitation “the bottom”, “the one or more channels” in claim 25, and the limitation “the bottom surface” in claim 26 have insufficient antecedent basis), and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 11/03/2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims filed on 02/28/2022:
Please cancel the claims 25-26.


Allowable Subject Matter
Claims 1-10, 13, and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 1.

Regarding claim 1 KONOLD (US 20020121298 A1) teaches the state of the art of the system with a solar collector panel with a photovoltaic unit & a heat transfer unit comprising one or more photovoltaic panels, one or more supplemental solar energy collector, one or more heat pumps, and one or more loads.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“the supply line and the return line each operatively and directly connected to the one or more heat pumps such that the one or more supplemental solar energy collectors provide a thermal 2 MGI-104J RJC/dclenergy source to the one or more heat pumps configured to amplify heating and/or cooling of the one or more loads”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726